Citation Nr: 1436319	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-03 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for hearing loss and tinnitus.

The Veteran initially requested a hearing before a Veterans Law Judge, to be held at the RO, but withdrew that request in February 2011.  He instead had an informal conference with a local Decision Review Officer (DRO), the report of which is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for bilateral sensorineural hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus had its onset during active duty service.


CONCLUSION OF LAW

The criteria for service connection of tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal with regard to tinnitus.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service personnel records and the Veteran's competent lay statements establish in-service exposure to excessive noise.  He lived and worked in close proximity to the flight line, and was exposed to noise in simulator training from electronic equipment.  An in-service acoustic trauma is established. 

The Veteran alleges that the in-service acoustic trauma caused his currently diagnosed tinnitus.  Although service treatment records are silent with regard to any complaints of or treatment for tinnitus, the Veteran reports that the condition was first manifested on active duty, in 1968 or 1969.  The Veteran is competent to diagnose and describe tinnitus, as he can experience it through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  There is no contradictory evidence; the lack of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  There is no other basis, other than the silence of service records, upon which to question the credibility of the Veteran's report.

Further, the Veteran has made additional allegations that he made several attempts to secure benefits and/or treatment for tinnitus in the years following service, but was told that nothing could be done.  He therefore stopped raising the issue for many years.

The Board is aware that the May 2010 examiner opined, in a March 2014 addendum to his original examination report, that a nexus to service was less likely than not, as there was no contemporaneous documentation of the condition in service.  He felt that tinnitus was related to hearing loss, which was also not related to service.  However, as this opinion is based entirely upon the lack of diagnoses in service, and does not consider the competent lay evidence, it is not entitled to any probative value.  The evidence relied on and rationale offered are incomplete.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the preponderance of the evidence favors the claim, and service connection is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

Remand for a new examination and medical opinion with regard to hearing loss is required.  As is noted above, the VA examiner's opinion lacks probative value, as it fails to consider the Veteran's competent reports of hearing symptomatology in service and instead relies exclusively upon the lack of a diagnosis of hearing loss in service.  Although the diagnosis of hearing loss lies outside the competence of a layperson, as such would require specialized testing and specific objective findings, a layperson is competent to report qualitative impressions of hearing acuity and function, i.e., "I had trouble hearing."

Further, while the examiner accurately states that the VA criteria for a hearing loss disability, set forth at 38 C.F.R. § 3.385, were not met in service, he fails to address the importance of an apparent increase in puretone thresholds at 4000 Hertz over the course of service.  

The Board notes that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The entrance examination audiometric results, dated in October 1965, and an examination for air traffic controller duty, dated in May 1966, required conversion to ISO standard thorough addition of an appropriate conversion factor prior to comparing them to the December 1969 separation examination results.  The examiner did not do so.

At the examination for entry in October 1965, thresholds were therefore 5 decibels in each ear.  Seven month later, in May 1966, two months after entry into service, thresholds at 4000 Hz were 5 decibels on the right and 25 on the left.  At separation, which is reported in ISO units, thresholds were 10 and 15 decibels on the right and left, respectively.  It is unclear whether a 5 to 10 decibel shift at a high frequency has any medical significance; this must be addressed on examination, as well as the fact that all other frequencies appear to have remained the same or improved.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audio examination.  The claims folder must be reviewed in conjunction with the examination.

After conducting all necessary testing, the examiner must opine as to whether any currently diagnosed hearing loss is at least as likely as not (50 percent probability or greater) caused or aggravated by established in-service noise exposure.  The examiner must consider the Veteran's competent reports of the onset of hearing difficulty in service, and must address the significance, if any, of the demonstrated shifts in puretone thresholds between examination for entry in October 1965 and separation in December 1969.  Note that conversion of the audiogram results in service is required from the ASA standard to the ISO standard.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


